MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                           Dec 09 2015, 5:43 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
John Andrew Goodridge                                   Gregory F. Zoeller
Evansville, Indiana                                     Attorney General of Indiana

                                                        Tyler G. Banks
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Rashaun Curry,                                          December 9, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A04-1505-CR-407
        v.                                              Appeal from the Dubois Superior
                                                        Court
State of Indiana,                                       The Honorable Mark R.
Appellee-Plaintiff.                                     McConnell, Judge
                                                        Trial Court Cause No.
                                                        19D01-1002-FA-157




Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A04-1505-CR-407|December 9, 2015         Page 1 of 9
[1]   Rashaun Curry appeals his sentence for dealing in a schedule III controlled

      substance as a class A felony, dealing in a schedule II controlled substance as a

      class B felony, possession of marijuana as a class A misdemeanor, and driving

      while suspended as a class A misdemeanor. Curry raises one issue which we

      revise and restate as whether his sentence is inappropriate in light of the nature

      of the offenses and the character of the offender. We affirm.


                                            Facts and Procedural History

[2]   On or about February 14, 2010, Kelly Reller1 picked up his grandson from the

      home of Curry, who was the child’s father. Reller was “under the assumption

      that [] Curry possibly still was dealing in marijuana and pharmaceutical pills”

      and asked Curry if he had any or knew anybody that had any pain pills.

      Transcript at 152. Curry replied that he planned to travel to Indianapolis to

      pick up pills and bring back five hundred of them. One or two days later, Reller

      contacted the Huntingburg Police Department and reported that his grandson’s

      father was doing illegal activities with drugs and that he was willing to wear a

      wire to do a buy.


[3]   After exchanging phone calls and text messages throughout the week, Curry

      called Reller on February 21, 2010, and stated that he was traveling from

      Indianapolis and that he planned to stop in Bloomington to drop off or sell 350

      pills. Reller called the police and went to the police station, where the police




      1
          This spelling is used in the trial transcript.

      Court of Appeals of Indiana | Memorandum Decision 19A04-1505-CR-407|December 9, 2015   Page 2 of 9
      searched Reller and his vehicle, gave him an audio recording device, and

      provided him with $120 of buy money after recording the bills’ serial numbers.

      Reller drove to Curry’s apartment, and other officers positioned themselves in

      the area around the apartment.


[4]   When Reller arrived, Curry exited the apartment and entered Reller’s vehicle,

      sitting in the passenger seat. Curry asked Reller how many he wanted, and

      Reller said he had $120. Reller asked if there was any way that he could pick

      up some more later if he could reach a buddy of his, and Curry said that he

      planned to travel to Evansville to get rid of the rest of the pills. He counted pills

      out of a bill bottle, Reller gave him the $120 of buy money, and Curry gave

      Reller twenty-two pills, which were later determined to contain hydrocodone, a

      controlled substance. Curry exited Reller’s vehicle, and Reller drove to the

      police station.


[5]   Curry later left the apartment complex, and officers followed him. After

      observing a traffic violation, an officer initiated a traffic stop, ran Curry’s

      information and discovered his license was suspended, and arrested him for

      driving while suspended. A pat down revealed a pill in Curry’s pocket, and

      after obtaining a search warrant, police found a bag containing marijuana and

      two bottles with a number of pills containing controlled substances in the glove

      box of the vehicle. Police recovered the buy money from Curry’s girlfriend,

      who reported that Curry had given her the money.




      Court of Appeals of Indiana | Memorandum Decision 19A04-1505-CR-407|December 9, 2015   Page 3 of 9
[6]   The State charged Curry in an amended charging information on October 24,

      2012, with dealing in a schedule III controlled substance as a class A felony;

      possession of a schedule III controlled substance as a class C felony; three

      counts of dealing in a schedule III controlled substance as class B felonies;

      dealing in a schedule II controlled substance as a class B felony; three counts of

      possession of a schedule III controlled substance as class D felonies; possession

      of a schedule II controlled substance as a class D felony; possession of

      marijuana as a class A misdemeanor, with the intent to seek an enhancement to

      a class D felony due to a previous conviction; and driving while suspended as a

      class A misdemeanor. Following a three-day trial, a jury convicted Curry on all

      counts as charged. At sentencing, the trial court merged his conviction for

      possession of a schedule III controlled substance as a class C felony, his three

      convictions for dealing in a schedule III controlled substance as class B felonies,

      and his three convictions for possession of a schedule III controlled substance

      as class D felonies into his conviction for dealing in a schedule III controlled

      substance as a class A felony. Curry was sentenced to twenty-four years for his

      conviction of dealing in a schedule III controlled substance as a class A felony,

      six years for dealing in a schedule II controlled substance as a class B felony,

      one year for possession of marijuana as a class A misdemeanor, and one year

      for driving while suspended as a class A misdemeanor, with the sentences to be

      served concurrently. The court also ordered that, after he has completed

      sixteen years of incarceration, he may petition the court for a modification of

      placement to community corrections.



      Court of Appeals of Indiana | Memorandum Decision 19A04-1505-CR-407|December 9, 2015   Page 4 of 9
                                                  Discussion

[7]   The issue is whether Curry’s sentence is inappropriate in light of the nature of

      the offenses and his character. Indiana Appellate Rule 7(B) provides that this

      court “may revise a sentence authorized by statute if, after due consideration of

      the trial court’s decision, [we find] that the sentence is inappropriate in light of

      the nature of the offense and the character of the offender.” Under this rule, the

      burden is on the defendant to persuade the appellate court that his or her

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[8]   Curry asserts that this was only his second felony offense and that his criminal

      history revolved around his addiction to marijuana. He points to the

      presentence investigation report (“PSI”) which stated his overall risk assessment

      score placed him in the category of low risk to reoffend. He contends that

      substance abuse appears to be the most compelling cause for his criminal

      conduct and that he accepted responsibility for his conduct. Curry further

      argues that the informant was the maternal grandfather of his child who wanted

      to set him up, that this is not the typical dealing case, investigation, or arrest,

      and that the informant wanted him away from his daughter and grandchild. He

      also argues that his sentence works an extreme hardship on his dependents and

      that he has a consistent work history. He requests that this court remand for

      resentencing and states that a reasonable sentence would be the minimum

      aggregate sentence of twenty years with the majority of that executed in

      community corrections as recommended by the probation officer in the PSI.



      Court of Appeals of Indiana | Memorandum Decision 19A04-1505-CR-407|December 9, 2015   Page 5 of 9
[9]    The State points out that Curry received less than the advisory sentence of thirty

       years on his class A felony conviction, he was in the process of peddling more

       than one hundred pills containing controlled substances, and that while Reller

       may have initiated the investigation, Curry was planning on dealing drugs to

       many more people in a large quantity. It also notes that Curry has a history of

       non-compliance with probation and other programs, and that he previously

       participated in two different substance abuse programs but persists in his use

       despite being given treatment options.


[10]   Our review of the nature of the offenses reveals that Curry traveled to

       Indianapolis to obtain numerous pills containing controlled substances, that he

       sold twenty-two of the pills to Reller, and that, when he was detained by

       officers, he had numerous other pills containing controlled substances and

       marijuana in his vehicle’s glove box and was driving while suspended. Curry

       told Reller on the phone that he planned to stop in Bloomington to drop off or

       sell 350 pills and later told him that he planned to travel to Evansville to get rid

       of the rest of the pills.


[11]   Our review of the character of the offender reveals that, according to the PSI,

       Curry pled guilty in 2004 to possession of marijuana as a class A misdemeanor,

       with judgment withheld contingent upon successful completion of probation,

       and that the cause was dismissed in 2005. The PSI further shows that Curry

       pled guilty in 2006 to possession of marijuana as a class A misdemeanor and

       was placed on probation, that he later admitted to violating his probation and

       was placed a on day reporting program, and that he was later removed from

       Court of Appeals of Indiana | Memorandum Decision 19A04-1505-CR-407|December 9, 2015   Page 6 of 9
       that program and ordered to serve one year in the Department of Correction

       (“DOC”). He also pled guilty in 2008 to possession of marijuana as a class D

       felony, with judgment withheld pending successful completion of the drug

       court’s day reporting program, and he was removed from that reporting

       program in 2009 and sentenced to eighteen months in the DOC with six

       months executed and the balance served on probation.


[12]   The PSI also states that Curry’s version of the present offenses is that Reller was

       upset with him and conspired with the police, that Reller had introduced him to

       the pills in 2003 and he became dependent on them, that Reller knew he had a

       substance problem as he did, that both of them had enabled one another at

       some point, and that he was set up and Reller wanted him in jail instead of with

       his son. Curry reported having two dependents, a six-year-old who lives with

       his mother and for whom he had been paying $50 per week in child support

       prior to his incarceration, and a two-year-old who lives with his mother in

       Curry’s house. He reported previous employment as a bartender, a laborer, and

       a parts engineer. He stated that he began using alcohol at age twenty and drank

       about once a week, preferring wine or scotch, that marijuana is his drug of

       choice and that he first used it at age eleven and progressed to daily usage from

       ages fifteen to twenty-one, that he first used opiates in 2004 given to him by

       Reller, and that Reller gave him the drug over one hundred times and he never

       paid for it. He further reported having completed three months of intensive

       outpatient counseling in 2003 and outpatient services in 2005 and 2010. His

       overall risk assessment score placed him in the low risk to reoffend category,


       Court of Appeals of Indiana | Memorandum Decision 19A04-1505-CR-407|December 9, 2015   Page 7 of 9
       scoring in the moderate range in the categories of criminal history, education,

       employment, financial situation, neighborhood problems, and substance abuse,

       and in the low range in family and social support, peer associations, criminal

       attitudes and behavioral patterns. The probation officer’s recommendation was

       a sentence of twenty years with a greater portion of the sentence served in a

       community corrections program.


[13]   At sentencing, the court stated that, despite the risk assessment score in the PSI,

       it was convinced that Curry was a drug dealer, and noted that he had hundreds

       of pills and was clearly motivated by profit. The court also stated that, while

       Reller facilitated the offense, it did not think that he induced the offense or that

       there was strong provocation and that Curry had made a conscious decision to

       deal drugs whether it was to Reller or someone else. Curry’s sentence on his

       class A felony conviction was six years below the advisory sentence, and his

       sentences on his other convictions were ordered to be served concurrently.

       Moreover, the court ordered that, after Curry has completed sixteen years of

       incarceration, he may petition the court for a modification to community

       corrections.


[14]   After due consideration, we conclude that Curry has not sustained his burden of

       establishing that his aggregate sentence is inappropriate in light of the nature of

       the offenses and his character.




       Court of Appeals of Indiana | Memorandum Decision 19A04-1505-CR-407|December 9, 2015   Page 8 of 9
                                                  Conclusion

[15]   For the foregoing reasons, we affirm Curry’s aggregate sentence for dealing in a

       schedule III controlled substance as a class A felony, dealing in a schedule II

       controlled substance as a class B felony, possession of marijuana as a class A

       misdemeanor, and driving while suspended as a class A misdemeanor.


[16]   Affirmed.


       Kirsch, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A04-1505-CR-407|December 9, 2015   Page 9 of 9